COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00230-CV


Pinnacle Health Facilities of Texas        §    From the 96th District Court
III, L.P. d/b/a Keller Oaks Healthcare
Center and Keller Oaks Healthcare
Center                                     §    of Tarrant County (096-273539-14)


v.                                         §    June 9, 2016


Crystal Steele and Robert Steele           §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellants Pinnacle Health Facilities of Texas III,

L.P. d/b/a Keller Oaks Healthcare Center and Keller Oaks Healthcare Center

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Anne Gardner__________________
                                         Justice Anne Gardner